DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to the amendment filed 4/11/22. Claims 1, 11, and 15 are amended. The rejections of claim 1, 11, and 15 as laid out in the Non-Final Rejection of 11/23/21 is withdrawn in light of the amendments; however, a new rejection is made over Nishihara, below.

Claim Objections
Claims 1, 11, and 15 are objected to because of the following informalities: the claims contain typographical errors in the preamble: “planer” should be “planar.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 7, and 9, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armstrong et al. (US 2007/0237998) in view of Nishihara et al. (US 5,604,048), Day et al. (US 2007/0180689), Wang et al. (US 9,331,331), Lin et al. (US 2013/0177831), and Yamada et al. (US 2009/0274941).
Regarding claims 1, 2, and 7, Armstrong teaches a process of forming an electrolyte for a solid oxide fuel cell comprising forming an electrolyte on an anode substrate ([0028]-[0029]).
Armstrong teaches that the electrolyte is a perovskite structured electrolyte, such as LaSrGaMgO3, and has a thickness of 2 µm to 50 µm ([0029]). The examiner takes note of the fact that the prior art range completely encompasses the claimed range of 2.0 µm to 5.0 µm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05
Armstrong further teaches that the electrolyte is sintered at, for example, 1300ᵒC ([0030]).

Armstrong fails to teach that the fuel cell is a planar fuel cell.
Nishihara teaches a fuel cell comprising a lanthanum-based perovskite-type composite oxide that may be used in either of a tubular or a planar fuel cell (abstract).
Nishihara further teaches that two types of solid oxide fuel cells are known: tubular and planar. Further, both types have advantages and disadvantages, and specifically, the planar type has an advantage of power generation of a high power density per a unit volume (column 1 lines 31-44). 
It would have been obvious to the skilled artisan to form the fuel cell of Armstrong as a planar fuel cell such as suggested by Nishihara in order to form a fuel cell having a high power density per a unit volume.

Armstrong teaches that the electrolyte may be formed using a conventional method prior to sintering ([0029]) but fails to teach that the electrolyte is a multilayer electrolyte formed by spraying a first electrolyte mixture onto the anode, and spraying a second electrolyte mixture onto the first electrolyte.
Day teaches a method of forming an electrolyte including spraying a mixture including an electrolyte and a solvent followed by evaporating the layer at an increased temperature (abstract, [0040]-[0041]. Day further teaches that this method may be used for doped lanthanum gallates ([0043]).
Day teaches that it is desirable to form the electrolyte as a multilayer electrolyte in order to reduce the likelihood of surface defects ([0053]).
Day teaches that this method is desirable for being low cost and offering greater flexibility in microstructure control ([0015], [0016]).
It would have been obvious to the skilled artisan at the time of the invention to use the method of Day to form a multilayer electrolyte of Armstrong in order to reduce the likelihood of surface defects and offer greater flexibility in microstructure control.

With further regard to claims 1 and 10, and regarding claims 9 and 14, Day teaches that the electrolyte layers are leveled ([0050]).

With further regard to claim 1, Day is silent on the rate of spring the electrolyte mixture.
Wang teaches a method of coating a slurry on a substrate, wherein the slurry is sprayed at 2mL/min (column 4 lines 58-67).
Wang is considered analogous art to the claimed invention because it is reasonably pertinent to the problem faced by the inventor, i.e. coating a slurry onto a substrate.
It would have been obvious to the skilled artisan at the time of the invention to use the known flow rate of Wang for spraying the coating of Armstrong in view of Day and the results of forming a coating from the slurry would have been predictable. MPEP 2143 III B

With further regard to claim 1, as discussed above, Armstrong teaches perovskite LaSrGaMgO3 as a suitable electrolyte, but fails to teach specifically LaMeGaLnO3 including Ca.
Lin teaches exemplary perovskite lanthanum gallate electrolyte materials such as or LaAGaO3 where A is Ca or Ba ([0092]).
It would have been obvious to the skilled artisan to substitute the known perovskite lanthanum gallate electrolyte material such as or LaAGaO3 where A is Ca or Ba of Kim for the perovskite LaSrGaMgO3 electrolyte of Armstrong and the results of the substitution would have been predictable. MPEP 2143 III B

With further regard to claim 1, and regarding claim 2, Day teaches that the solvent is ethanol ([0040]) but fails to teach specifically that the evaporation of the solvent is at least 80ᵒC.
Yamada teaches a method of making a solid oxide fuel cell including forming a layer including lanthanum gallate solid electrolyte ([0165]). Yamada teaches the use of ethanol solvent, where the solvent is dried at 80ᵒC ([0165]).
It would have been obvious to substitute the known method of Yamada of removing ethanol solvent by drying at 80ᵒC in the process of Armstrong in view of Day and Lin and the results of the substitution, i.e. removal of ethanol, would have been predictable. MPEP 2143 I B
The examiner notes that the evaporation temperature does not appear to be critical, given the range of acceptable evaporation temperatures in [0024] of the specification.

With regard to claim 4, Day teaches that the compositions may vary from one layer to another to form a composite electrolyte.

Claims 11, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilchenko et al. (US 2006/0134491) in view of Sakai et al. (US 2005/0214599), Day, Hori (US 2005/0095496), Armstrong, and Yamada.
Hilchenko discloses a process (abstract) of making a flat (planar) or pipe (tubular) shaped cell ([0122]) comprising: spraying a first electrolyte mixture (paragraph 99, electrolyte layer 3 formed on electrode 1; paragraph 136, The first stage is deposition of the organogel onto the surface of the porous electrode 1 using any known method, paragraph 284, the use of spraying the electrolyte, paragraph 75, the use of a mixture for the electrolytes) onto an anode substrate (paragraph 111, electrode 1 may be an anode) and spraying a second electrolyte mixture onto the first electrolyte (paragraph 99, electrolyte layer 4; paragraph 136, For the production of the dense outer electrolyte layer 4, the organogel is deposited by spraying or printing; paragraph 75, the use of a mixture for the electrolytes}, wherein the first electrolyte mixture comprises a first solvent and a first electrolyte, and the second electrolyte mixture comprises a second solvent and a second electrolyte (paragraph 126, organogel with a solvent and stabilized zirconium dioxide, which is an electrolyte; paragraph 121, the compositions may be the same or different).
With respect to removal of solvent, Hilchenko teaches that the second stage is destruction (decomposition) to produce an electrolyte layer on the surface and remove the organic components in a gaseous state (Paragraph 0137).
Hilchenko teaches that the second stage is destruction (decomposition) to produce a dense electrolyte layer 7 on the surface and remove the organic components in a gaseous state (Paragraph 0246).
With respect to a multi-layer electrolyte structure, Hilchenko teaches that the electrode-electrolyte pair (FIG. 1) comprises a microporous electrode 1 with pores 2, an inner nanoporous three-dimensional solid electrolyte layer 3 and a dense outer solid electrolyte layer 4. FIG. 2 shows a nanoporous electrode 2 with pores 6 and a dense three-dimensional solid electrolyte layer 7 (Paragraph 0099).
Hilchenko teaches a first electrolyte layer thickness of 3-10 pm and second electrolyte layer thickness of 1-5 pm (Paragraph 0201-0202). (Examiner notes that the thickness of the multilayer electrolyte of Hilchenko is from 1-10 pm).
Hilchenko teaches that the anode substrate (paragraph 111, electrode 1 may be an anode) is heated alter the spraying of the first electrolyte (paragraph 99, electrolyte layer 3 formed on electrode 1; paragraph 136, The first stage is deposition of the organogel onto the surface of the porous electrode 1 using any known method, paragraph 284, the use of spraying the electrolyte) to evaporate the first solvent leaving a layer of the first electrolyte onto the anode substrate (Destruction is performed by high energy impact that causes the decomposition of the organic part of the organogel by heating, paragraph 86; paragraphs 198-199, heating the electrode after the first electrolyte layer).
Further regarding claim 11, Hilchenko teaches that the thickness of the first electrolyte ranges from 1.0 to 30.0 microns (paragraph 200, the above layer in paragraph 199 is a 8YSZ electrolyte sublayer; paragraph 266, the thickness of a sublayer is 10 microns). Due to the layer 4 localization on the surface of the inner nanoporous layer 3 that eliminates the surface stress concentrators and relieves all the technological and thermal stresses, it may be up to 0.5-5 µm in thickness (Paragraph 0120).

With further regard to claim 11, Hilchenko is silent on the rate of the electrolyte layer spraying. However, the limitation is a process limitation and claim 11 is directed to a product, and the examiner finds that the structure of the product does not appear to be materially impacted by the rate of spraying. The examiner finds that the product of Hilchenko is substantially identical to the claimed product. MPEP 2113 I

Regarding claim 14, Hilchenko is silent regarding wherein the first layer is evenly distributed.
In the same field of endeavor, Sakai discloses fuel cell (abstract) comprising a first electrolyte layer (27 part of 24; paragraph 100; figure 6 B2) wherein the first layer is evenly distributed (paragraph 100, Further, it can be seen that the hydrogen ion conductive polymer electrolyte is distributed evenly in the whole catalyst layer 24 of the unit cell C2).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Hilchenko with the evenly distributed electrolyte layer of Sakai in order to improve the reaction area of the fuel cell (Sakai, paragraph 18).

Hilchenko in view of Sakai fails to teach specifically the claimed electrolyte materials.
Day teaches ceramic electrolyte materials for use in solid oxide fuel cells such as YSZ, ceria, and doped lanthanum gallates, wherein the compositions may vary from one layer to another to form a composite electrolyte ([0043]).
Hori teaches a composite electrolyte comprising a layer of doped lanthanum gallate, specifically perovskite LaSrGaMgO3 ([0064]) and a reaction preventing layer of ceria ([0071]). The electrolyte of Hori produces a fuel cell with a large output of electricity (abstract).
Lin teaches exemplary perovskite lanthanum gallate electrolyte materials such as or LaAGaO3 where A is Ca or Ba ([0092]).
It would have been obvious to the skilled artisan to substitute the known perovskite lanthanum gallate electrolyte material such as or LaAGaO3 where A is Ca or Ba of Kim for the perovskite LaSrGaMgO3 electrolyte of Hori and the results of the substitution would have been predictable. MPEP 2143 III B

It would have been obvious to the skilled artisan at the time of the invention to substitute the known layered electrolyte of Hori in view of Kim for the YSZ electrolyte in the fuel cell of Hilchenko in view of Sakai in order to generate a large output of electricity.

Further regarding claim 11, Hilchenko in view of Sakai, Hori, Kim, Day, and Armstrong fails to teach specifically that the evaporation of the solvent is at least 80ᵒC.
Yamada teaches a method of making a solid oxide fuel cell including forming a layer including lanthanum gallate solid electrolyte ([0165]). Yamada teaches the use of ethanol solvent, where the solvent is dried at 80ᵒC ([0165]).
It would have been obvious to substitute the known method of Yamada of removing ethanol solvent by drying at 80ᵒC in the process of Hilchenko in view of Sakai, Hori, Kim, Day, and Armstrong and the results of the substitution, i.e. removal of ethanol, would have been predictable. MPEP 2143 I B
The examiner notes that the evaporation temperature does not appear to be critical, given the range of acceptable evaporation temperatures in [0024] of the specification.


With respect to claim 12, Hilchenko teaches that the electrolyte mixtures comprise a solvent and an electrolyte (paragraph 126, organogel with a solvent and stabilized zirconium dioxide, which is an electrolyte).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armstrong in view of Nishihara, Day, Lin, and Yamada.
Armstrong teaches a process of forming an electrolyte for a solid oxide fuel cell comprising forming an electrolyte on an anode substrate ([0028]-[0029]).
Armstrong teaches that the electrolyte is a perovskite structured electrolyte, such as LaSrGaMgO3, and has a thickness of 2 µm to 50 µm ([0029]). The examiner takes note of the fact that the prior art range completely encompasses the claimed range of 2.0 µm to 5.0 µm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05
Armstrong further teaches that the electrolyte is sintered at, for example, 1300ᵒC ([0030]).

Armstrong fails to teach that the fuel cell is a planar fuel cell.
Nishihara teaches a fuel cell comprising a lanthanum-based perovskite-type composite oxide that may be used in either of a tubular or a planar fuel cell (abstract).
Nishihara further teaches that two types of solid oxide fuel cells are known: tubular and planar. Further, both types have advantages and disadvantages, and specifically, the planar type has an advantage of power generation of a high power density per a unit volume (column 1 lines 31-44). 
It would have been obvious to the skilled artisan to form the fuel cell of Armstrong as a planar fuel cell such as suggested by Nishihara in order to form a fuel cell having a high power density per a unit volume.

Armstrong teaches that the electrolyte may be formed using a conventional method prior to sintering ([0029]) but fails to teach that the electrolyte is a multilayer electrolyte formed by spraying a first electrolyte mixture onto the anode, and spraying a second electrolyte mixture onto the first electrolyte.
Day teaches a method of forming an electrolyte including spraying a mixture including an electrolyte and a solvent followed by evaporating the layer at an increased temperature (abstract, [0040]-[0041]. Day further teaches that this method may be used for doped lanthanum gallates ([0043]).
Day teaches that it is desirable to form the electrolyte as a multilayer electrolyte in order to reduce the likelihood of surface defects ([0053]).
Day teaches that this method is desirable for being low cost and offering greater flexibility in microstructure control ([0015], [0016]).
It would have been obvious to the skilled artisan at the time of the invention to use the method of Day to form a multilayer electrolyte of Armstrong in order to reduce the likelihood of surface defects and offer greater flexibility in microstructure control.

With further regard to claim 15, Day is silent on the rate of the electrolyte layer spraying. However, the limitation is a process limitation and claim 15 is directed to a product, and the examiner finds that the structure of the product does not appear to be materially impacted by the rate of spraying. The examiner finds that the product of Day is substantially identical to the claimed product. MPEP 2113 I

Day teaches that the electrolyte layers are leveled ([0050]).

As discussed above, Armstrong teaches perovskite LaSrGaMgO3 as a suitable electrolyte, but fails to teach specifically LaMeGaLnO3 including Ca.
Lin teaches exemplary perovskite lanthanum gallate electrolyte materials such as or LaAGaO3 where A is Ca or Ba ([0092]).
It would have been obvious to the skilled artisan to substitute the known perovskite lanthanum gallate electrolyte material such as or LaAGaO3 where A is Ca or Ba of Kim for the perovskite LaSrGaMgO3 electrolyte of Armstrong and the results of the substitution would have been predictable. MPEP 2143 III B

Day teaches that the solvent is ethanol ([0040]) but fails to teach specifically that the evaporation of the solvent is at least 80ᵒC.
Yamada teaches a method of making a solid oxide fuel cell including forming a layer including lanthanum gallate solid electrolyte ([0165]). Yamada teaches the use of ethanol solvent, where the solvent is dried at 80ᵒC ([0165]).
It would have been obvious to substitute the known method of Yamada of removing ethanol solvent by drying at 80ᵒC in the process of Armstrong in view of Day and Lin and the results of the substitution, i.e. removal of ethanol, would have been predictable. MPEP 2143 I B
The examiner notes that the evaporation temperature does not appear to be critical, given the range of acceptable evaporation temperatures in [0024] of the specification.


Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive.
Concerning the teachings of Armstrong, Applicant’s attorney argues that Armstrong only teaches tubular fuel cells and that it would not be obvious to the skilled artisan to apply the teachings of Armstrong to a planar fuel cell. Specifically, in the fourth paragraph of page 5 of the Remarks, Applicant states that “one skilled in the art would not combine the technologies of these two arts nor would they consider that thicknesses that operate well in a tubular solid oxide fuel cell operate in a planer (sic) solid oxide fuel cell.” The examiner finds that this statement amounts to attorney arguments, but is not supported by factual evidence. Applicant is reminded that the arguments of counsel cannot take the place of evidence in the record. MPEP 2145 I

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729